DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 20110180547) in view of Ritch (D796910).
Regarding Claim 1, Park discloses a container apparatus (Figure 1) comprising: a continuously curved bottom extending from the front to the back (Figure 1), wherein the continuously curved bottom is a concave surface relative to an interior of the container apparatus (Figure 4); and an aperture (Figure 1), wherein the size of the aperture allows for a bottle to be placed in the container apparatus (Figure 1).  Park does not disclose two sides, wherein the two sides each comprise substantially flat surfaces; a front comprising a first substantially flat center section; a back comprising a second substantially flat center section, wherein the back is wider than the front.  However, Ritch teaches two sides (Figure 1 below), wherein the two sides each comprise substantially flat surfaces (Figure 1 below); a front comprising a first substantially flat center section (Figure 1 below); a back (Figure 1 below) comprising a 

    PNG
    media_image1.png
    672
    588
    media_image1.png
    Greyscale

Regarding Claims 4 and 11, Ritch teaches the height of the front is shorter than the height of the back (Figure 1 above).
Regarding Claims 5 and 12, Park discloses the back and the front rest at about a 45-degree angle to a surface upon which the container apparatus is placed (when rotated, figure 2).
Regarding Claims 6 and 13, Park teaches all the limitations substantially as claimed except for the aperture has a curved front and back edges with substantially straight sides. However, it would have been an obvious matter of design choice to ( have the above shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(B).
Regarding Claims 7 and 14, Park discloses the curved bottom is narrower than the aperture (Figure 4).
Regarding Claim 8, Park discloses a container apparatus (Figure 1) comprising: a continuously curved bottom extending from the front to the back (Figure 1), wherein the continuously curved bottom is a concave surface relative to an interior of the container apparatus (Figure 4); an aperture (figure 1), wherein the size of the aperture allows for a bottle to be placed in the container apparatus (Figure 1) and a support structure 20 (Figure 1).  Park does not disclose two sides, wherein the two sides each comprise substantially flat surfaces; a front comprising a first substantially flat center section; a back comprising a second substantially flat center section, wherein the back is wider than the front.  However, Ritch teaches two sides (Figure 1 above), wherein the two sides each comprise substantially flat surfaces (Figure 1 above); a front (Figure 1 above) comprising a first substantially flat center section (Figure 1 above); a back (Figure 1 above) comprising a second substantially flat center section (Figure 1 above), wherein the back is wider than the front (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed .
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 20110180547) in view of Ritch (D796910) and Gardner et al. (U.S. Patent No. 4255944).
Regarding Claims 15 and 17, Park and Ritch teach all the limitations substantially as claimed except for a plurality of ice disposed within the interior.  However, Gardner et al. teaches ice 32 (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park Ritch to include ice, as taught by Gardner et al., in order to maintain the ice in an enclosed position to cool the contents of the container.
Regarding Claims 16 and 18, Park discloses the curved bottom improves the ability for the bottle to be placed within the container apparatus among the plurality of ice (figure 4).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ELIZABETH J VOLZ/Examiner, Art Unit 3733